Citation Nr: 0729490	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-36 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to an evaluation in excess of 30 percent 
disabling for left hydronephrosis and renal calculi secondary 
to noncalculus uretero pelvis obstruction with post-operative 
scar from nephrectomy, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran had active service from March 1954 to December 
1955.  He died October [redacted], 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Little Rock, 
Arkansas, regional office (RO) of the Department of Veterans 
Affairs (VA).  In June 2004, the veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  Thereafter, the issues identified above were 
remanded in August 2005.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
immediate cause of the veteran's death in October 2002 was 
sepsis with renal failure and abdominal aortic aneurysm 
listed as underlying causes leading to the immediate cause of 
death.

2.  At the time of the veteran's death, service connection 
was established for left hydronephrosis and renal calculi 
secondary to noncalculus uretero pelvis junction obstruction, 
postoperative scar from nephrectomy.

3.  The medical evidence does not show that the veteran's 
death was caused by an illness or disease incurred in or 
aggravated by service.

4.  Prior to his death, the veteran had submitted a claim for 
entitlement to an increased rating for left hydronephrosis 
and renal calculi secondary to noncalculus uretero pelvis 
junction obstruction, postoperative scar from nephrectomy.

5.  The appellant's claim of entitlement to accrued benefits 
was received within one year of the veteran's death.

6.  Following a March 2002 episode of rhabdomyolysis, the 
veteran's kidney functions were erratic, manifested overall 
by BUN measurements greater than 80mg%.  


CONCLUSIONS OF LAW

1.  Dependency and indemnity compensation benefits are not 
warranted, as service connection is not established for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2006).

2.  A 100 percent disability rating was warranted for the 
veteran's service-connected kidney disability from March 2002 
until his death in October 2002.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7500 (2006).

3.  Accrued benefits based upon the award of a 100 percent 
disability rating for the veteran's service-connected 
disability from March 2002 until October 2002 are payable to 
the appellant based upon the claim pending at the time of the 
veteran's death for an increased disability rating.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that VA has fully complied with the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters dated in April 2003 and 
October 2005 (1) informed the appellant about the information 
and evidence not of record that is necessary to substantiate 
her claims; (2) informed her about the information and 
evidence that VA will seek to provide; (3) informed her about 
the information and evidence she is expected to provide; and 
(4) requested that she provide any evidence in her possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

It is noted that the April 2003 and October 2005 letters were 
not provided to the appellant prior to the December 2002 
determination on appeal.  However, this claim was 
readjudicated in a subsequent supplemental statement of the 
case, which, once again, detailed the requirements for 
substantiating the appellant's claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.)

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate notice 
is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records, two medical 
opinions have been obtained, and the appellant has testified 
at a personal hearing.  As there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, 
the Board's adjudication of these claims at this time is 
appropriate.

Cause of Death

In her statements and testimony, the appellant asserts that 
service connection is warranted for the cause of the 
veteran's death because his service connected left 
hydronephrosis and renal calculi secondary to noncalculus 
uretero pelvis junction obstruction, postoperative scar from 
nephrectomy, contributed substantially or materially to cause 
his death.  Specifically, she contends that, had the veteran 
had two functioning kidneys, he would have had a better 
chance of surviving the complications from his March 2002 
surgery.  

The veteran died in October 2002, at age 69, due to sepsis as 
the immediate cause of death and renal failure and abdominal 
aortic aneurysm listed as underlying causes leading to the 
immediate cause of death.  At the time of his death, service 
connection was in effect for left hydronephrosis and renal 
calculi secondary to noncalculus uretero pelvis junction 
obstruction, postoperative scar from nephrectomy.

When a veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.  
To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  When a disease or 
injury is first diagnosed after service, service connection 
may be established by evidence demonstrating that the disease 
or injury was incurred during the veteran's service, or by 
evidence that a presumptive period applied.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

A March 2003 VA medical opinion reflects that, upon review of 
the veteran's claims file and his medical records (presumably 
from the VA computer system), it is obvious that the veteran 
had acute renal failure, generalized sepsis and systemic 
shutdowns of most of his organs.  Accordingly, the examiner 
concluded that the veteran's death would have been inevitable 
had he had one kidney or two kidneys since the events which 
led to his death, including acute renal failure and sepsis, 
would have involved the other kidney had it been present.  
Thus, the examiner stated that he could not relate the 
veteran's death to his service connected left nephrectomy.  

Thereafter, pursuant to the Board's August 2005 remand, 
voluminous VA medical records, reflecting the veteran's 
complicated medical course over an approximately eight month 
period prior to his death, and including his terminal 
treatment records, were obtained and associated with the 
claims file.  

These records reflect that the veteran underwent abdominal 
aortic aneurysm(AAA) repair in March 2002.  During this 
operation, it was discovered that he had a juxtarenal 
inflammatory AAA with dense adhesions to the duodenum.  
Intraoperatively, the left colon became ischemic and was not 
able to be salvaged.  A left colectomy was performed.  
Additionally, the left lower extremity also became ischemic, 
resulting in a left femoral popliteal bypass to restore blood 
flow.  The veteran was stable immediately after the surgery; 
however, he developed an intra-abdominal hemorrhage on the 
second postoperative day and was taken back to the operating 
room for an exploratory laparotomy which left the abdomen 
open.  Two days later, he returned to the operating room for 
closure of the abdomen and maturation of the colostomy.  The 
veteran's kidney function declined and he received dialysis 
for ARF (acute renal failure) secondary to rhabdo 
(rhabdomolysis).  His kidney function subsequently recovered 
until additional surgical intervention due to complications 
associated with his AAA was required.  He underwent revision 
of his colostomy in April 2002.  He suddenly lost pulses in 
his left leg in April 2002.  He was initially treated 
conservatively but, on April 17, a guillotine amputation of 
his lower left extremity was performed.  Five days later, 
this was revised to an AKA (above the knee amputation).  
Treatment records also reflect that the veteran continued to 
experience multiple complications.  He underwent removal of 
infected aortic graft and hepatorenal bypass in August 2002 
and tracheostomy in September 2002.  

The terminal treatment report notes that the veteran was 
admitted for infected AAA graft and MI (myocardial 
infarction).  His treating physician noted that the veteran 
had problems with nutrition, malabsorption, wound infections, 
pneumonia with eventual development of sepsis and multiorgan 
failure.  

A September 2006 VA medical opinion, which was rendered after 
review and consideration of the VA treatment records and 
medical history described above, notes that it is apparent 
that the veteran developed generalized sepsis due to his 
graft infection leading to multiorgan failure including acute 
renal failure.  The examiner further concluded that death 
from these multiple causes would have been inevitable and the 
fact that he had one kidney rather than two is unlikely to 
have been a factor in his death.  

Upon consideration of the competent medical evidence of 
record, to include the two VA medical opinions, the Board 
finds that the cause of the veteran's death was the result of 
multiple complications from AAA repair and that the service 
connected absence of one kidney was not a substantial or 
material contributing factor in the cause of his death.  As 
such, notwithstanding the appellant's contention that the 
service connected absence of one kidney decreased the 
veteran's chances of surviving these complications, the 
medical evidence simply does not support her assertion that 
the veteran's service connected left nephrectomy played a 
role in causing the veteran's death.  

To the extent that the appellant herself has claimed the 
veteran's death is related to service, as a layperson, she is 
not competent, in the legal sense, to give a medical opinion 
on the causes of her husband's death, to include his 
inability to survive multiple complications from surgery.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, there is no medical relationship shown between the 
cause of the veteran's death and his service connected left 
hydronephrosis and renal calculi secondary to noncalculus 
uretero pelvis junction obstruction with postoperative scar 
from nephrectomy.  The preponderance of the evidence is 
against a finding that the veteran's service connected 
disorder substantially or materially contributed to cause his 
death.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As a final point, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claims 
and does not wish in any way to diminish the veteran's 
military service.  The Board, however, is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound on these matters by the medical evidence of 
record.  See Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en 
banc); in Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a)(1)(i).  A claim for 
accrued benefits is derivative of a claim made by the veteran 
during his life.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c).  The appellant in this case 
met this requirement by submitting a claim for accrued 
benefits in November 2002, the month following the veteran's 
death.

The regulations provide that "evidence in the file at date 
of death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  38 C.F.R. § 3.1000(d)(4).  In other 
words, because the veteran's medical treatment was provided 
by VA, all records reflecting this treatment may be 
considered in connection with the instant accrued benefits 
claim based upon the unresolved claim for increased 
disability rating which was pending at the time of his death, 
even though these records were not physically added to the 
veteran's claims file until after his death.

In September 2002, the veteran initiated a claim for an 
increased rating for his service-connected kidney condition.  
As the appellant's claim is derivative of any benefit to 
which the veteran might have been entitled at his death, the 
Board's primary analysis must be one that considers the 
underlying claim, in this case, entitlement to a rating in 
excess of 30 percent for left hydronephrosis and renal 
calculi secondary to noncalculus uretero pelvis junction 
obstruction, postoperative scar from nephrectomy.

Increases in disability compensation may be awarded as of the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, an 
increase in disability compensation is effective as of the 
date of receipt of the claim.  38 C.F.R. § 3.400(o).

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

At the time of his death, the veteran's left hydronephrosis 
and renal calculi secondary to noncalculus uretero pelvis 
junction obstruction, postoperative scar from nephrectomy, 
was rated as 30 percent disabling under the provisions of 
38 C.F.R. § 4.115b, Diagnostic Code 7500, reflecting the 
removal of one kidney.  Under 38 C.F.R. § 4.115b, removal of 
one kidney warrants a minimum evaluation of 30 percent 
disabling under that code, or it can be rated as renal 
dysfunction under 38 C.F.R. § 4.115a if there is nephritis, 
infection, or pathology of the other [kidney].

Renal dysfunction is rated as 30 percent disabling when there 
is constant or recurring albumin with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent rating is warranted when there is 
constant albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under 38 C.F.R. § 4.115a, Diagnostic Code 7101.  An 
80 percent disability rating is warranted when there is 
persistent edema and albuminuria with BUN 40 to 80mb%; or 
creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent disability rating 
is warranted when regular dialysis is required, or when renal 
dysfunction precludes more than sedentary activity from one 
of the following; persistent edema and albuminuria; or BUN 
more than 80mg%; or creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a.

Under Diagnostic Code 7101 for hypertension, a rating of 40 
percent requires diastolic pressure predominantly 120 or 
more.  See 38 C.F.R. § 4.104.

Review of the medical evidence of record reveals that in 
March 2002, he experienced an episode of rhabdomyolysis, 
causing acute renal failure.  His BUN measurements during 
March ranged from 60 to 120 and he required dialysis.  
Following the rhabdomyolysis, his kidney function stabilized, 
but review of his BUN and creatinine measurements over the 
following months reveals wide fluctuations in both.  His 
physicians followed his kidney function carefully, testing it 
daily.  He required dialysis upon multiple occasions, 
increasingly toward the end, as sepsis set in and he 
experienced the multiple organ failure, including renal 
failure, which caused his death.  

Upon review, the Board finds that a 100 percent disability 
rating is warranted under the provisions of 38 C.F.R. 
§ 4.115a, for the veteran's declining kidney function from 
March 2002 until his death in October 2002.  His test results 
reflect many measurements higher than required for the 
100 percent disability rating and although the results 
fluctuated, with some measurements lower than set forth in 
the criteria for the 100 percent disability rating, on 
balance, the Board finds that the veteran's kidney function 
was so erratic as to support a 100 percent disability rating 
from March 2002 until October 2002.  These benefits may be 
paid to the appellant in the form of accrued benefits, 
payable following the veteran's death.  The appeal is 
therefore granted, to this extent.


ORDER

A disability rating of 80 percent for left hydronephrosis and 
renal calculi secondary to noncalculus uretero pelvis 
junction obstruction, postoperative scar from nephrectomy, 
for the purpose of accrued benefits, is granted for the 
period from March 2002 until the veteran's death in October 
2002, subject to the laws and regulations governing the award 
of monetary benefits.

Service connection for the cause of the veteran's death is 
denied.




_________________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


